 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   EDWARD SAMADANI,
                                                          Case No.: 2:19-cv-00904-APG-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   WILLIAM HEIDER, et al.,
15          Defendant(s).
16         Pending before the Court is an untimely interim status report, Docket No. 23, that does not
17 provide the information or certifications required by Local Rule 26-3. Accordingly, the interim
18 status report is REJECTED and an interim status report that complies with the local rules must
19 be filed by November 25, 2019.
20         IT IS SO ORDERED.
21         Dated: November 18, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
